DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 02/18/2022 is acknowledged. In light of amendments, new grounds of rejection are set forth below. Claims 1, 3-8, 20 and 21 are examined on the merits in this office action.  

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 01/18/2022 is considered and signed IDS form is attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusiaku et al. (US 2016/0003498 A1) in view of Schuler et al. (Journal of Vacuum Science & Technology, 1986 cited in IDS).

Regarding claims 1 and 3-7, Kusiaku et al. disclose a selective solar thermal absorber (selective absorption coating) comprising a substrate, a selective solar coating and a corrosion-resistant barrier layer in that order (see page 5, claim 1). The selective solar coating consists of first layer of tungsten, second layer of aluminum nitride, a third layer of titanium/aluminum nitride and a fourth layer of aluminum nitride (see page 6, claim 10). The corrosion-resistant barrier layer comprises oxides such as silicon oxide (SiO2) (see page 6, claims 5 and 6). Accordingly, Kusiaku et al. disclose a selective thermal absorber comprising a substrate, first layer of tungsten, second layer of aluminum nitride, a third layer of titanium/aluminum nitride, a fourth layer of aluminum nitride and a corrosion-resistant barrier layer comprising SiO2. 
Kusiaku et al. do not disclose first layer of tungsten is an infrared reflecting coating. However, given that the first layer of tungsten is identical to infrared reflecting coating utilized in the present invention (see paragraph 0048 of published application), the first layer of tungsten is an infrared reflecting coating. The thickness of the first layer (infrared reflecting coating) of tungsten is 200 nm (see page 6, claim 11).
Kusiaku et al. do not disclose third layer of titanium/aluminum nitride is absorptive coating. However, given that the third layer of titanium/aluminum nitride is identical to absorptive coating presently claimed, the third layer of titanium/aluminum nitride is absorptive coating. The thickness of third layer (absorptive coating) is 25 nm (see page 6, claim 11). 
Kusiaku et al. do not disclose corrosion-resistant barrier layer comprising SiO2 is SiO2 antireflection coating. However, given that the corrosion-resistant barrier layer comprising SiO2 is identical to that presently claimed, the corrosion-resistant barrier layer is SiO2 antireflection coating. The thickness of the corrosion-resistant barrier layer can be adjusted as a function of operating temperature and of the effectiveness of the third material in order to prevent the diffusion of constituent components of the corrosive environment (see paragraph 0018). Therefore, it would have been obvious to one of ordinary skill in the art to use thickness of corrosion-resistant barrier layer (SiO2 antireflection coating), including that presently claimed, depending on operating temperature and of the effectiveness of the third material in order to prevent the diffusion of constituent components of the corrosive environment in Kusiaku et al., and thereby arrive at the claimed invention.
Kusiaku et al. do not disclose absorptive coating (third layer) comprises titanium/aluminum nitride (ceramic) nanoparticles having an average diameter as presently claimed.
Schuler et al. disclose titanium aluminum nitride Ti1-xAlx N having x < 0.5 (see Abstract).  The titanium aluminum nitride has tunable transmission maximum and reflection minimum in the visible spectral range, a high infrared reflection, and low infrared absorption (see Abstract). The titanium aluminum nitride has diameter of 30 nm (see page 928, col. 1-2, Conclusions). That is, titanium aluminum nitride are ceramic nanoparticles. The titanium aluminum nitride is used as coatings for solar control windows and optical selective solar absorbers (see page 928, col. 1-2, Conclusions).
In light of motivation for using titanium aluminum nitride Ti1-xAlx N having x < 0.5 and having diameter of 30 nm disclosed by Schuler et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use titanium aluminum nitride Ti1-xAlx N having x < 0.5 and having diameter of 30 nm as the titanium aluminum nitride in the third layer (absorptive coating) of Kusiaku et al. in order to obtain tunable transmission maximum and reflection minimum in the visible spectral range, a high infrared reflection, and low infrared absorption, and thereby arrive at the claimed invention.
Although Kusiaku et al. in view of Schuler et al. does not disclose “the absorptive coating is prepared from solution-processable ceramic nanoparticles” and not disclose “the absorptive coating and the SiO2 antireflection coating are each independently prepared using solution-processable starting materials”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kusiaku et al. in view of Schuler et al. meets the requirements of the claimed product, Kusiaku et al. in view of Schuler et al. clearly meet the requirements of present claims.

Regarding claim 20, Kusiaku et al. in view of Schuler et al. disclose the selective solar absorption coating as set forth above. Kusiaku et al. in view of Schuler et al. do not disclose a selective solar absorption coating for prepared from the method as presently claimed. 
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Kusiaku et al. in view of Schuler et al. meets the requirements of the claimed product, Kusiaku et al. in view of Schuler et al. clearly meet the requirements of present claims.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kusiaku et al. (US 2016/0003498 A1) in view of Schuler et al. (Journal of Vacuum Science & Technology, 1986 cited in IDS) as applied to claim 1 above, further in view of Wang et al. (CN101598468 A cited in IDS). is noted that the disclosures of Wang et al. are based on a machine translation of the references which are included in the previous action.

Regarding claim 8, Kusiaku et al. in view of Schuler et al. disclose the selective absorption coating as set forth above. Kusiaku et al. in view of Schuler et al. do not disclose a solar thermal energy conversion system comprising the selective solar absorption coating.
Wang et al. disclose a solar collector (a solar thermal energy conversion system) comprising a solar selective absorption coating comprising an infrared reflecting layer, composite heat absorption layer and anti-reflection layer (see Abstract).
Therefore, as taught by Wang et al., it would have been obvious to one of the ordinary skills in the art to prepare a solar collector (a solar thermal energy conversion system) comprising the solar selective absorption coating of Kusiaku et al. in view of Schuler et al. in order to collect solar energy, and thereby arrive at the claimed invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN101598468 A cited in IDS) in view of Kuno et al. (JP2005179121A cited in IDS). It is noted that the disclosures of Wang et al. and Kuno et al. are based on a machine translation of the references which are included in the previous action.

Regarding claim 21, Wang et al. disclose a solar collector (a solar thermal energy conversion system) comprising a solar selective absorption coating comprising an infrared reflecting layer 2, composite heat absorption layer 4, anti-reflection layer 5 (see Abstract). The infrared reflecting layer is an aluminum layer (metallic material) and has a thickness of 100 to 200 nm (see Abstract and page 2, paragraph 5). The absorptive coating comprises transition metal nitrides such as TiNOx and has a thickness of 100 to 200 nm (see Abstract and page 2, paragraph 7). The antireflective layer comprises SiO2 and has a thickness of 60 to 100 nm (see Abstract and page 2, paragraph 8). The infrared reflecting layer is deposited on a substrate (see page 2, paragraph 12).
Wang et al. do not disclose the composite absorption layer comprises ceramic nano particles. Wang et al. do not disclose a selective solar absorption coating prepared according to the method as presently claimed. 
Kuno et al. disclose solar radiation shielding particulate composed of titanium nitride having average gain size of less than 250 nm (see Abstract and paragraph 0025). The particle size of less than 250 nm avoids aggregation and increases visible light transmittance (see paragraph 0025).
In light of motivation for using titanium nitride having average gain size of less than 250 nm disclosed by Kuno et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use titanium nitride having average gain size of less than 250 nm in Wang et al. in order to shield solar radiation as well as avoid aggregation and increase visible light transmittance, and thereby arrive at the claimed invention.
Wang et al. in view of Kuno et al. do not disclose a selective solar absorption coating for prepared from the method as presently claimed. 
However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Wang et al. in view of Kuno et al. meets the requirements of the claimed product, Wang et al. in view of Kuno et al. clearly meet the requirements of present claims.

Response to Arguments
Applicant's arguments filed 02/18/2022 have been fully considered. In light of amendments, new grounds of rejections are set forth above. All arguments except as set forth below are moot in light of new grounds of rejections.

Applicants argue that the solar collector of Wang comprises a heat absorption layer that is designed to maximize absorption of electromagnetic radiation in the visible to near-infrared region in enhance absorption of energy. In marked contrast, the TiN nanoparticles of Kuno are designed to maximize the transmission of visible light. Consequently, modification of the solar collector of Wang to incorporate the TiN nanoparticles of Kuno would decrease electromagnetic radiation in the visible to near-infrared region thereby rendering the modified solar collector of Wang unsatisfactory for its intended purpose, and teaching away from their combination. The solar collector of Wang includes a Ti + TiC stabilizing layer (3) provided between the far-infrared reflecting layer (2) and the composite heat absorption layer (4) deposited on the far infrared reflective layer by sputtering, which significantly improves the bonding force of the coating, the corrosion resistance, and high temperature resistance of the coating. If the TiNOx layer of Wang, which is prepared by vapor deposition on the Ti + TiC stabilizing layer is replaced with the TiN nanoparticles of Kuno, a person or ordinary skill in the art would expect that the resulting solar collector would forego the benefits described above, such as reduced temperature resistance, and would render the resulting solar collector unsatisfactory for its intended purpose, and teaching away from their combination. 
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding “If the TiNOx layer of Wang, which is prepared by vapor deposition on the Ti + TiC stabilizing layer is replaced with the TiN nanoparticles of Kuno, a person or ordinary skill in the art would expect that the resulting solar collector would forego the benefits described above, such as reduced temperature resistance, and would render the resulting solar collector unsatisfactory for its intended purpose, and teaching away from their combination” must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”. However, even if such declaration were submitted, it would not be persuasive given that the rejection of claim 21 is not based on replacing the TiOx particles of the composite heat absorptive layer 4 of Wang with the TiN particles of Kuno but rather on adding the TiN particles of Kuno to this layer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRUPA SHUKLA/Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787